DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-20 are allowed over the prior art of record.
Independent claim 1 is allowed since the claim recites a display device, comprising: a substrate: a first pixel and a second pixel provided in the substrate; a first scan line connected to the first pixel and a second scan line connected to the second pixel; and a dummy unit overlapping the first scan line and the second scan line, wherein the first scan line is shorter than the second scan line, and wherein an overlapping area between the dummy unit and the first scan line is greater than an overlapping area between the dummy unit and the second scan line.
Claims 2-20 are allowed as being dependent upon aforementioned independent claim 1.
and a dummy unit overlapping the first scan line and the second scan line, wherein the first scan line is shorter than the second scan line, and wherein an overlapping area between the dummy unit and the first scan line is greater than an overlapping area between the dummy unit and the second scan line.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555.  The examiner can normally be reached on Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.